UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7055



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


VICTOR ADENIYI ALADEKOBA,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-93-18, CA-00-1423-WMN)


Submitted:   October 3, 2001                 Decided:   October 18, 2001


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Adeniyi Aladekoba, Appellant Pro Se. Jamie M. Bennett, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Adeniyi Aladekoba seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Aladekoba, Nos. CR-93-18; CA-

00-1423-WMN (D. Md. Apr. 24, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2